 1                                                                    The Honorable Mary Jo Heston

 2
 3
 4
 5
 6
 7
 8
 9
                      UNITED STATES BANKRUPTCY COURT FOR THE
10                        WESTERN DISTRICT OF WASHINGTON
11                                   AT TACOMA

12 In re:
                                                        Bankr. No. 19-43978-MJH
13
     ANGELA YUN DELGADO,                                Chapter 7
14
15                                Debtor.

16
17 ANGELA YUN DELGADO,                                  Adv. Proc. No. 20-04012-MJH

18                                Plaintiff,            STIPULATION FOR VOLUNTARY
                                                        DISMISSAL OF ADVERSARY
19                         v.                           PROCEEDING WITHOUT
20                                                      PREJUDICE
     US DEPARTMENT OF EDUCATION;
21 AMERICAN EDUCATION SERVICES; and
     WELLS FARGO EDUCATION FINANCIAL
22
     SERVICES,
23
                                  Defendants.
24
25
             COME NOW the Plaintiff Angela Yun Delgado, and the United States of America, on
26
     behalf of the Department of Education (“DOE”), by and through its undersigned counsel, and
27
28 hereby stipulate, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), to the voluntary

      STIPULATION FOR VOLUNTARY DISMISSAL OF ADVERSARY                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      PROCEEDING - 1
                                                                             SEATTLE, WASHINGTON 98101
      (A19-01015-MLB)                                                              (206) 553-7970


      Case 20-04012-MJH         Doc 21      Filed 05/29/20   Ent. 05/29/20 13:52:59          Pg. 1 of 2
Case 20-04012-MJH   Doc 21   Filed 05/29/20   Ent. 05/29/20 13:52:59   Pg. 2 of 2
